DETAILED CORRESPONDENCE
This Office action is in response to the application filed 10/14/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the complete process as described in the specification. For example, in figure 5 the oval start terminator is absent while in figure 6 the oval end terminator is absent. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al, US. 2016/0162747 hereinafter “Singh”.
As per claim 1. Singh teaches a vehicle system for determining lanes of a roadway, the system comprising: 
an optical sensing arrangement secured to a vehicle for sensing front images relative to the vehicle (see para. 25—“which teaches— the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front ( or at the windshield) of the vehicle” along with 4-5,24, 26 and Abstract), including sensing metallic lane striping from photoelectric effect of photoelectrons generated by light from vehicle headlights or light from other sources (best illustrated in FIGS. 2A-2H and also see para. 32 which teaches sensing road markings);
an electronic control unit including an electronic processor and a memory (see at least para. 5 here Singh’s disclosed vision system includes an image processor. Also a database is taught which is being inferred as memory since that were the captured image data is stored.), wherein the electronic processor is configured to: 
determine a location of the metallic lane striping defining a traffic lane based on a location of the photoelectrons emitted from the metallic lane striping that define a border of a traffic lane (best illustrated in FIGS. 2A-2H and see at least para. 27), and 
provide at least one from a group of vehicle operations consisting of: lane control to ensure the vehicle maintains proper position in a traffic lane, lane warning assistance, collision avoidance, parking control, and guidance for autonomous driving (When taken together the following cited section reads on this limitation: in at least para. 42 the concept of autonomous driving is taught and in para. 57 “lane change assistance system or lane departure warning system” is taught).
As per claim 2. Singh teaches the vehicle system according to claim 1, wherein the optical sensing arrangement includes at least one video camera (see at least 26 which teaches this limitation as such—“During operation, the forward viewing camera's
image data streams are fed into the image processor or processing chip or the like.” Here the word stream is inferring a video stream.).

As per claim 5. Singh teaches the vehicle system according to claim 2, and further teaches wherein the electronic processor is configured to: 
determine a location of metallic striping defining a curb based on a position of the photoelectrons generated from metallic curb striping that defines a border of a curb (best illustrated in FIGS. 2A-2H, in particular FIG. 2H item 32 which defines a border of a curb), and
display the location of the metallic curb striping for the curb on a graphical user interface (see at least para. 24 here this element is taught as such—“The vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data.” ).

As per claim 7. Singh discloses the system according to claim 2, 
wherein the electronic processor is configured to provide autonomous driving of the vehicle so long as the presence of the metallic striping defining the traffic lane is detected (When taken together the following cited section reads on this limitation: in at least para. 42 the concept of autonomous driving is taught, in 32 the night time road scene is taught and while figure 2A-2H illustrates a vehicle driving by night and using the metallic striping which are the traffic lanes).

As per claim 8. Singh discloses the system according to claim 2, and further discloses
wherein the electronic processor is configured to determine a location of metallic paint from a vehicle body of another vehicle based on a location of the photoelectrons generated from the metallic paint of the another vehicle (see at least FIG. 5 teaches the illustration shows the spoke reflectors of a bicycle ahead of the own vehicle. Here a bicycle is being inferred as another vehicle).

Regarding claims 11-19. Claims 11-19 are the method claims that is performed by the system claims of 1-9; therefore, claims 11-19 are rejected under the same rationale as 1-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 9, 10, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., US 2016/0162747 hereinafter “Singh” in view of Lee et al.,  US 2013/0253767 hereinafter “Lee”.

As per claim 3. Singh teaches the vehicle system according to claim 2, Singh teaches a lane departure warning system (para. 54); however, Singh is silent on provide a vehicle interior warning when the vehicle begins to move out of a current traffic lane. Yet, wherein the electronic processor is configured to provide a vehicle interior warning when the vehicle begins to move out of a current traffic lane (Lee in para. 50 along with 136 teaches this limitation as such—“Lane departure warning systems are designed to warn a driver of a vehicle when the vehicle begins to move out of its lane without a turn signal being activated by the driver to indicate that the lane change is intentional. Such lane departure warning systems may be used on freeways and arterial roads and supply a visual, audible, and/or vibration warning if the vehicle is leaving its lane.”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Lee in view with the invention Singh because such combination provides lane monitoring functionality to provide a warning to the driver (para 4, Lee).

As per claim 4. Singh teaches the vehicle system according to claim 2; however, Singh is silent on without turn signaling. Yet, Lee teaches 
wherein the electronic processor is configured to provide automatic steering control when the vehicle begins to move out of a current traffic lane without turn signaling (Lee in para. 50 along with 136 teaches this limitation as such—“A lane keeping assist application may automatically control the vehicle steering to ensure that the vehicle stays within a pre-determined lane or path on the road. A lane keeping assist application may be configured to only affect the steering of the vehicle if the vehicle begins to move out of a lane without the driver signaling his intention to do so, at which point the lane keeping assist system may automatically control the steering to maintain the vehicle within the lane…. computer-executable instructions, which when executed by a processor or controller, cause the processor or controller to carry out methods disclosed herein. The instructions may cause the processor or controller to execute processes that carry out methods disclosed herein.”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Lee in view with the invention Singh because such combination provides lane monitoring functionality to provide a warning to the driver (para 4, Lee).

As per claim 9. Singh discloses the system according to claim 8, Singh teaches collision avoid path planning in at least para. 44; however, Singh is silent on warning to the interior of the vehicle when the another vehicle is detected in the current traffic lane. Yet, Lee teaches 
wherein the electronic processor is configured to provide a collision avoidance warning to the interior of the vehicle when the another vehicle is detected in the current traffic lane (in para. 45 Singh considers “when another vehicle swerves into the driver’s lane” while in para. 73 and 88 teaches warning the driver. When taken together the cited sections reads on this limitation).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Lee in view with the invention Singh because such combination provides lane monitoring functionality to provide a warning to the driver (para 4, Lee).

As per claim 10. Singh in view of Lee discloses the system according to claim 9, Singh further teaches
wherein the electronic control unit including the electronic processor is connected to a communication bus for communication and control of brakes of a vehicle braking system to minimize a possibility of a collision (see at least para. 25—“The data transfer or signal communication from the camera to the ECU may comprise any suitable data or communication link, such as a vehicle network bus or the like of the equipped vehicle”).
Regarding claims 13-14 and 19-20. Claims 13-14 and 19-20 are the method claims that is performed by the system claims of 3-4 and 9-10; therefore, claims 13-14 and 19-20 are rejected under the same rationale as 3-4 and 9-10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al, US 2016/0162747 in view of Okada et al, US 2020/0193175.

As per claim 6. Singh discloses the vehicle system according to claim 5; however, Singh is silent on parallel parking. Yet, Okada teaches wherein the electronic processor is configured to provide automatic parallel parking of the vehicle adjacent the curb when the vehicle is provided in an automatic parallel parking mode (The figures 1A-1C, 2-3 and 5 of Okada best illustrates image processing device using the sensed lines to park. Thus, Okada system is capable of parallel parking).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Okada in view with the invention Singh because such combination provides technique capable of detecting traffic line (para. 5, Okada).

Regarding claims 16. Claims 16 is the method claims that is performed by the system claims of 6; therefore, claims 16 is rejected under the same rationale as 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661